            Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                    )
PG PUBLISHING COMPANY, and          )
BLOCK COMMUNICATIONS, INC.          )
                                    )
                  Plaintiffs,       )
                                    )
v.                                  )             Civil Action No.   2:20-cv-1222
                                    )
PITTSBURGH COMMISSION ON            )
HUMAN RELATIONS                     )
                                    )
                  Defendant.        )
____________________________________)


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                         INTRODUCTION

       1.         This civil rights action by the publisher of the Pittsburgh Post-Gazette (“Post-

Gazette”), PG Publishing Company, and its parent company, Block Communications, Inc.

(“BCI”), brought under 42 U.S.C. § 1983, seeks declaratory and injunctive relief against the

efforts of the Pittsburgh Commission on Human Relations (“Commission” or “PCHR”) to

impose governmental supervision and control over a newspaper’s ability to maintain standards of

journalistic integrity and ethics. It arises from a June 9, 2020, Complaint the Commission

brought against the Post-Gazette (“Complaint”) for applying its editorial policy that news

reporters should not cover events about which they have engaged in public commentary. See

Exhibit 1.    The Complaint purports to raise questions of racial discrimination because the

reporter who initially sparked the controversy is African-American, but the facts show – as even

the PCHR acknowledges – that the policy was applied to all Post-Gazette staff members without

regard to race.

                                                  1
            Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 2 of 20




       2.      The controversy that led to the Complaint was fueled, in large part, by

participants in a labor dispute with the newspaper who sought to exploit the situation by trying to

manufacture proof that the Post-Gazette was engaged in discriminatory conduct. But that plan

backfired – and proved just the opposite – because the newspaper insisted that all members of its

staff adhere to standards of journalistic integrity, and applied its policies equally across the

board. Even after being apprised of these facts, however, the Commission confirmed it plans to

investigate the Post-Gazette’s exercise of journalistic judgment.

       3.      This inquiry is illegitimate and unconstitutional as a gross violation of the Post-

Gazette’s First Amendment rights. A newspaper’s decision about what stories to cover, which

reporters to assign, and how to edit those stories are matters of editorial judgment protected by

the free press provisions of the United States and Pennsylvania Constitutions and are not subject

to the Commission’s regulatory authority. The Supreme Court has made clear that these First

Amendment guarantees have “no more certain antithesis” than to allow the government to

intrude on editorial decisions, even where the state asserts its goal is to enforce anti-

discrimination statutes. Hurley v. Irish-American Gay, Lesbian, & Bisexual Grp. of Boston, 515

U.S. 557, 578-79 (1995).

       4.       The First Amendment fully protects “the exercise of editorial control and

judgment,” including the “choice of material to go into a newspaper, … the decisions made as to

limitations on the size and content of the paper, and treatment of public issues and public

officials—whether fair or unfair.” Miami Herald Publ’g Co. v. Tornillo, 418 U.S. 241, 258

(1974). It likewise protects a newspaper’s decision to adopt standards of journalistic integrity,

Newspaper Guild of Greater Phila., Local No. 10 v. NLRB, 636 F.2d 550 (D.C. Cir. 1980), and

its ability to make staff assignments on that basis. McDermott v. Ampersand Publ’g LLC, 593



                                                 2
               Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 3 of 20




F.3d 950, 962 (9th Cir. 2010). The Commission’s inquiry is therefore illegitimate and must be

enjoined.

                                              PARTIES

          5.      Plaintiff PG Publishing Company, publisher of the Pittsburgh Post-Gazette, is a

corporation organized and existing under the laws of the state of Pennsylvania, with its principal

place of business in Pittsburgh, Pennsylvania.

          6.      Plaintiff Block Communications, Inc., is a corporation, organized and existing

under the laws of the state of Ohio, with its principal place of business in Toledo, Ohio.

Although BCI is the parent company of the Post-Gazette, BCI does not itself do business in

Pennsylvania and is not the employer of Post-Gazette employees.

          7.      Defendant Pittsburgh Commission on Human Relations is a law enforcement

agency that derives its authority from the City Fair Practices Provisions found in Article V,

Chapters 651 through 659 of the Pittsburgh City Code, with its principal place of business in

Pittsburgh, Pennsylvania.

                                  JURISDICTION AND VENUE

          8.      This Court has original subject matter jurisdiction of this action under 28 U.S.C.

§§ 1331 and 1343 because of the existence of federal questions arising under the First

Amendment to the United States Constitution.

          9.      This Court has authority to issue the requested injunctive and declaratory relief

pursuant to 42 U.S.C. § 1983 and Federal Rule of Civil Procedure 65.

       10.        This Court has authority to award attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988.




                                                  3
             Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 4 of 20




        11.        Venue is proper in this Court under 28 U.S.C. § 1391(b) because the Defendant

resides in this District and the events giving rise to this action occurred in this District.

                                    FACTUAL ALLEGATIONS

        A.         Post-Gazette Reporter Engages in a Social Media Debate About the
                   George Floyd Protests in Pittsburgh, Which She Then Asks to Cover

        12.        On Saturday afternoon, May 30, 2020, a peaceful protest in downtown Pittsburgh

involving more than 3,000 participants mourning the death of George Floyd turned violent,

resulting in injuries, looting and burning of police cars. More than 60 businesses were damaged,

and two KDKA-TV journalists were seriously injured when protesters stomped and kicked them,

and destroyed their camera. Just before midnight that day, Pennsylvania Governor Tom Wolf

issued an emergency disaster declaration in response to violent clashes in Pittsburgh, Harrisburg,

and Philadelphia.       Gov. Wolf: Commonwealth Response Coordination Center Activated in

Response      to    Riots,   May   30,   2020   (https://www.governor.pa.gov/newsroom/gov-wolf-

commonwealth-response-coordination-center-activated-in-response-to-protests/).

        13.        The following day, Alexis Johnson, a social media reporter for the Post-Gazette,

sent out a tweet likening the damage and destruction caused by the rioters on Saturday with the

litter left in parking lots by attendees at a Kenny Chesney country music show. The tweet

contained four photographs of trash-littered parking lots and made light of the widespread

destruction in downtown Pittsburgh:




                                                   4
          Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 5 of 20




       14.     Although Johnson’s tweet was sent on her personal Twitter account, it identified

her by name, listed the Post-Gazette as her employer, and specified her social media beat as a

reporter for the Post-Gazette.

       15.     The tweet went viral (being re-tweeted by tens of thousands of Twitter users) and

sparked significant debate on the comment thread, some of it quite heated. Some commentators

passionately supported Johnson’s tweet; others opposed it with equal vigor.

       16.     Johnson participated in the back-and-forth, tweeting in response to one comment:

“It’s ‘just trash and beer cans’ that the city has to clean up and people leave behind because of a

concert and not because people are outraged with systematic racism and police brutality. Your

privilege is showing.”

       17.     Karen Kane, the Post-Gazette’s Managing Editor, became aware of the Twitter

discussion on May 31, and noticed that Johnson had engaged in the ensuing debate. Kane also

saw that one of the comments made in response to the Johnson tweet was a clapping hands emoji

posted by Joshua Axelrod, a Post-Gazette sports copy desk editor.

       18.     Kane spoke to City Editor Tim McDonough and Deputy Managing Editor for

Digital News Matt Kennedy about the Twitter activity after they arrived at the newsroom on

June 1, 2020. She was concerned that Post-Gazette employees had expressed opinions on issues

                                                5
            Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 6 of 20




the newspaper was covering. As a matter of standard journalistic practice and Post-Gazette

editorial policy, Kane believed reporters should not opine on an issue and then report on it, and

that Johnson’s engagement in the extended Twitter conversation could affect her credibility and

the perception of the newspaper’s objectivity. She also felt Johnson’s safety could be at risk

after a viral tweet in which she was identified with the Post-Gazette, given the violence visited

upon the two KDKA-TV reporters on Saturday, the day of the rioting and looting. Kennedy and

McDonough agreed that Johnson should not be assigned to any protest coverage that day.

       19.     Johnson had not previously been assigned to any demonstration-related stories.

On the morning of June 1, however, Johnson had pitched a few protest-related story ideas in an

email to McDonough. In light of his conversation with Kane and Kennedy about the Post-

Gazette’s editorial standards and Johnson’s activity on Twitter, McDonough responded that

Johnson should hold off until they had a chance to talk.

       20.     That same day Tyler Batiste, Assistant Managing Editor for Sports, contacted

Joshua Axelrod (who had posted the clapping hands emoji on Johnson’s Twitter feed) and

reminded him that he should not to express personal opinions on social media regarding subjects

covered by the Post-Gazette.

       B.      Basic Journalistic Standards Require That Reporters Maintain
               Independence From Those They Cover

       21.     The Post-Gazette’s assignment decisions were grounded in established

journalistic principles. One of the cannons of professional journalism is that reporters must

maintain independence from those they cover. The Society of Professional Journalists (“SPJ”)

Code of Ethics, sets forth basic tenets of journalism and states that journalists should act

independently and “[a]void conﬂicts of interest, real or perceived.” The SPJ’s Ethics Committee

has expanded on this point, observing that for “[r]eporters covering politics … almost no

                                                6
           Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 7 of 20




political activity is OK. … For political reporters, yard signs, bumper stickers and even

campaign buttons should be considered off-limits. For a broader range of journalists — whether

they’re covering politics or not — political activism should be avoided.” See Exhibit 2.

       22.     Consistent with the efforts of groups like SPJ to define professional standards of

journalism, the Committee of Concerned Journalists along with the Project for Excellence in

Journalism conducted a multi-year study to distill the core principles that define the profession,

both as taught in journalism schools and practiced in newsrooms across the United States. The

results were published in the classic work, THE ELEMENTS           OF JOURNALISM,     now in its third

edition. See Bill Kovach and Tom Rosenstiel, THE ELEMENTS               OF JOURNALISM     (New York:

Three Rivers Press, 3d ed., 2014). It explains the reason underlying the need for journalists to

maintain independence: “One might imagine that one could both report on events and be a

participant in them, but the reality is that being a participant clouds all the other tasks a journalist

must perform. It becomes difficult to see things from other perspectives. It becomes more

difficult to win the trust of the sources and combatants on different sides.” Id. at 143.

       23.     Maintaining basic journalistic standards is essential to a news organization’s

credibility, and this is particularly important in an environment where some criticize mainstream

news organizations as presenting “fake news.” Opinion polls consistently confirm that the public

prefers and expects news to be provided by professionals who are not perceived as taking sides.

For example, a Pew Research Center Study found that 64 percent of respondents prefer getting

news from sources that do not express a political point of view, and that this finding has been

consistent for the past two decades. This desire is even more pronounced for online news

content, where 74 percent of respondents want news from impartial sources.




                                                   7
            Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 8 of 20




       C.      The Post-Gazette’s Social Media Guidelines

       24.     Breaches of professional standards can have serious consequences, both for the

news organizations and for the reporters who choose to opine on controversial issues. Therefore,

in an effort to address how to maintain journalistic integrity at a time when reporters may

communicate directly with the public in myriad ways, the Post-Gazette, like most major news

organizations, adopted a social media policy to govern such communications. First promulgated

in March 2018, the Post-Gazette’s Interim Social Media Guidelines for the Newsroom (“Social

Media Guidelines”) articulate the time-honored principles of journalistic ethics and restate pre-

existing norms of the journalistic profession. See Exhibit 3.

       25.     The Post-Gazette’s Social Media Guidelines provide in relevant part:

                   a. “Sharing your personal opinions as well as expressing partisan political

                      views, whether on a personal social media platform or otherwise, might

                      open the employer up to criticism that you are biased and therefore could

                      make you ineligible to cover that particular topic in the future. Be mindful

                      of the integrity, reputation and credibility of the Post-Gazette.”

                   b. “Think before you post,” and “Don’t engage in impolite back and forth

                      exchanges with those who might challenge your work no matter how rude

                      or provocative they might seem.”

       26.     The policies and standards contained in the Social Media Guidelines are

consistent with those used by other major media organizations, including the Associated Press,

Washington Post, and New York Times.

       27.     On the morning of June 1, Kane distributed to all staff a copy of the Post-

Gazette’s Social Media Guidelines because she believed the activity on Twitter over the



                                                8
            Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 9 of 20




weekend, plus the arrival of interns that day, made it a “teachable moment” to remind staff about

standard journalistic practices.

       28.       It is neither controversial nor uncommon for news organizations to educate,

counsel, discipline, and even discharge reporters or other employees who use social media in

ways that may affect the credibility of the news organization.

       D.        The Post-Gazette Declined to Assign Reporters Who Engaged in
                 Social Media Commentary to Cover the Protests, Consistent with its
                 Social Media Guidelines and Established Journalistic Ethics

       29.       Early in the afternoon of June 1, 2020, Kane, Kennedy and McDonough called

Johnson to respond to her request for protest-related assignments and to make sure she

understood the Post-Gazette’s editorial policy. Kane told Johnson she could not be assigned to

protest coverage that day because of the general understanding that reporters should not cover

events about which they had publicly expressed opinions.

       30.       McDonough added that a basic principle of journalism is that reporters cannot

offer opinions in public because it compromises the objectivity required in reporting. He gave

personal examples of his adherence to that principle, such as never allowing political signs in his

yard and never signing petitions.      Kennedy explained these well-established principles are

reflected in the Post-Gazette’s Social Media Guidelines, which state that newsroom employees

should not make public their personal opinions.

       31.       Johnson asked if she was being disciplined and the editors told her that the

purpose of their call was educational, not disciplinary. The editors told Johnson they wanted to

ensure she understood that the editorial decision was intended to protect the Post-Gazette’s

credibility as a news organization, her credibility as a reporter, and her safety in these particular

circumstances.



                                                  9
         Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 10 of 20




       32.     Johnson was dissatisfied with the explanation, claimed that she did not think the

principles were consistently applied, and said that her voice as an African-American reporter was

being censored. Kennedy responded that the conversation was about journalistic credibility, not

censorship.

       33.     After the telephone conversation, Johnson e-mailed Kennedy, asking for a written

recap of the conversation. Kennedy replied by e-mail, attaching a copy of the Social Media

Guidelines.

       34.     Johnson was not disciplined.

       35.     Johnson suffered no wage loss.

       36.     Johnson suffered no other adverse economic consequences.

       37.     Johnson maintained her position and title at the Post-Gazette.

       38.     Johnson was not “pulled” from covering the George Floyd protests or otherwise

reassigned because she was not previously assigned such work, given that her usual beat

involved chronicling social media trends.

       39.     On June 3, 2020, the Newspaper Guild of Pittsburgh, Local 38061 (“Guild”), the

union representing Post-Gazette employees, filed a contractual grievance, claiming that the Post-

Gazette’s action with respect to Johnson was “discipline” not supported by just cause. The Post-

Gazette responded to that grievance on June 22, 2020, denying it and additionally pointing out

that no discipline was involved, and that the management rights clause of the expired (but then

still in force) collective bargaining agreement gives it the right to assign work in the newsroom.

       40.     Also on June 3, 2020, at Kane’s direction, Batiste, Assistant Managing Editor –

sports, contacted Axelrod to reinforce the instruction that under the Social Media Guidelines, he




                                                10
            Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 11 of 20




could not be assigned to protest coverage since he had injected his personal opinion into the

public controversy by posting a clapping hands emoji in response to Johnson’s tweet.

        41.     As with Johnson, no discipline was imposed on Axelrod, nor was any adverse

employment action taken. Instead, he was told he would not be eligible to be assigned to

coverage of the demonstrations because he had taken a public position on the events. Also just

like Johnson, this had no practical effect on his work at the Post-Gazette because he is a sports

copy editor who would not normally be assigned to such coverage.

        42.     On June 5, the Guild took steps to exploit the Johnson complaint and to

manufacture “evidence” of discrimination. The Guild’s Executive Committee sent an email to

its members urging them to repost the Johnson tweet on their own social media accounts. The

email included a copy of the tweet’s text and associated images and gave specific instructions to

cut and paste them to their own accounts with the hashtag #StandWithAlexis. The Guild e-mail

explained that the purpose of the request was intentionally to place the Post-Gazette in the

untenable position of either foregoing all protest coverage or allowing such coverage by those

who had engaged in improper social media commentary similar to that of Johnson. In the

Guild’s own words: “Now what is management going to do? Ban us all from coverage? Or

ignore our tweets – exactly what Alexis tweeted – thereby showing how they discriminate?”

        43.     The Post-Gazette responded to the Guild’s effort to manufacture evidence of

differential treatment by neutrally applying the traditional rules of professional journalism and

assigning protest coverage only to those who were not active on social media with respect to the

protests.




                                               11
          Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 12 of 20




       44.     Even before these events, the Post-Gazette consistently followed the standard

journalistic practice of not assigning reporters to cover stories or events about which they have

taken a public position.

       45.     The Post-Gazette also had to decide how to handle previously published stories

written by reporters who actively disqualified themselves from protest coverage by participating

in the Guild’s scheme. The journalistic concerns underlying the Social Media Guidelines were

the same, regardless of whether Post-Gazette reporters’ tweets came before or after the

publication of a protest-related story. In this connection, McDonough found that two stories on

the Post-Gazette website were written by reporters who had reposted the Johnson tweet. To

avoid the perception of partiality, Kane re-edited the stories using independent sources to verify

the content, removed the bylines, and reposted the stories to the Post-Gazette webpage. This

allowed the Post-Gazette to publish the news while remaining true to its editorial policy that

reporters should not opine and report on the same subject.

       46.     All Post-Gazette staff members who opted to follow the Guild’s unethical strategy

of taking a public position on matters covered by the paper were subject to the same rules.

       47.     No staff members who followed the Guild’s unethical strategy of reposting

Johnson’s tweet in order to undermine the Post-Gazette’s journalistic integrity were subjected to

any discipline or adverse employment action.

       E.      The Commission’s Inquiry Intrudes on Editorial Decision-Making in
               Violation of the Post-Gazette’s Constitutionally-Protected First
               Amendment Rights

       48.     On June 9, 2020, the Commission notified the Post-Gazette and BCI it had

initiated a complaint of employment discrimination against them under Title VII of the Civil

Rights Act of 1964, as amended, and the Pittsburgh City Code, Chapter 659.02, as amended.



                                               12
         Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 13 of 20




       49.     Specifically, the Complaint states that the Commission “finds a need to

investigate” and “will investigate” allegations that the Post-Gazette “engaged in adverse

treatment for their female and African American journalist” relating to Johnson’s May 31 tweet

and the Post-Gazette’s editorial policies disallowing anyone who has injected their personal

views into a public controversy from covering that issue. The Complaint alleges that reporters

did not get story assignments they requested, or had stories altered or deleted, and suggests that

the Post-Gazette’s editorial choices and assignment decisions designed to preserve editorial

integrity constitute “discrimination” or “retaliation” in violation of local and federal law. See

Exhibit 1.

       50.     PG Publishing Company and BCI answered the Complaint on July 16, 2020

(“Answer”). The Answer denied having engaged in any discriminatory practice relating to

employment based upon or in the category of race discrimination or retaliation and affirmed that

the Post-Gazette’s actions towards its journalists have been based on non-discriminatory and

non-retaliatory journalistic principles. It further stated that the Commission’s claims are barred

by the Post-Gazette’s First Amendment rights as a news publisher, which protects it from

government interference in decisions about what shall be published and who shall report. The

PG Publishing Company and BCI’s Answer to the Commission Complaint is attached hereto as

Exhibit 4.

       51.     On July 16, 2020, PG Publishing Company and BCI also submitted a position

statement to the Commission in response to the Complaint.           The position statement and

supporting exhibits make clear that the Post-Gazette simply applied established principles of

professional journalism to avoid the appearance of partiality equally to all staff members, that

there was no discrimination of any kind, and that no one was penalized in any way –



                                               13
          Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 14 of 20




notwithstanding the Guild’s unethical efforts to manufacture evidence of discrimination. The

position statement includes a detailed legal analysis showing that a newspaper’s decision about

what stories to cover, which reporters to assign, and how to edit those stories, are journalistic

judgments protected by the First Amendment, and are thus not subject to the Commission’s

regulatory authority. PG Publishing Company and BCI’s position statement is attached hereto as

Exhibit 5.

       52.     In August 2020, counsel for PG Publishing Company and BCI scheduled a call

with the Commission and its counsel to confer about the Complaint and to discuss the course of

further PCHR proceedings. On August 7, 2020, First Amendment counsel for PG Publishing

Company and BCI sent a letter to counsel for the Commission explaining that, “as a matter of

First Amendment law, the Commission lacks authority to question, investigate, or penalize a

newspaper’s editorial policies or practices.” The letter suggested the scheduled call should focus

on that precise legal question and asked the Commission “to confirm, in writing, at the earliest

possible time that it will take no further action that threatens to abridge the Post-Gazette’s rights

to freedom of the press under both the United States and Pennsylvania Constitutions.” The

August 7, 2020 letter to counsel for the Commission is attached hereto as Exhibit 6.

       53.     In response, the Commission’s counsel cancelled the scheduled call with PG

Publishing Company and BCI. By letter of August 11, 2020, counsel for the Commission

rejected the request to terminate the investigation, and instead, confirmed in writing that “the

Commission will continue its investigation of this matter.” The August 11, 2020 Letter to

Plaintiffs’ counsel is attached hereto as Exhibit 7.

       54.     The Commission’s investigation extends to BCI as the parent company of the

Post-Gazette even though BCI does not do business in Pennsylvania and is not the employer of



                                                 14
          Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 15 of 20




Post-Gazette employees. The Commission thus seeks to exert regulatory authority over an entity

that was never a proper subject of the Complaint.

       55.     The Commission is a political body whose members are appointed by the mayor

of Pittsburgh and confirmed by the Pittsburgh City Council. Under the Commission’s grant of

authority, an investigation may include the issuance of subpoenas as well as discovery into the

Post-Gazette’s editorial decision-making process. The Commission also has the authority under

local ordinances to convene public hearings, subpoena witnesses, and compel testimony.

Pittsburgh City Code, Chapter § 653.05(b)-(c).       If the Commission were to find the Post-

Gazette’s editorial policies and staff assignments constituted a violation, the Commission could

require the Post-Gazette to cease and desist its editorial practices, provide monetary relief in the

form of all actual damages, pay attorney fees, and take such affirmative or equitable actions as

the Commission may direct. Pittsburgh City Code, Chapter § 655.06(d).

       56.     Requiring a newspaper to report to a political body to explain or justify its

editorial decisions and staff assignments is precisely what the First Amendment was designed to

prevent. As the Supreme Court unanimously explained, protections for a free press have “no

more certain antithesis” than to allow the government to intrude on such editorial decisions.

Hurley, 515 U.S. at 579. The United States and Pennsylvania Constitutions divest the govern-

ment of any authority to investigate, dictate, or penalize a newspaper’s editorial choices. The

journalistic decision about what stories to publish and which reporters should cover them are

matters in which the government may not interfere. The continuation of the Commission’s

inquiry into the Post-Gazette’s editorial process thus constitutes an ongoing violation of the

Plaintiffs’ rights to freedom of the press.




                                                15
          Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 16 of 20




                                             COUNT I

                       (Violation of Plaintiffs’ First Amendment Rights)

       57.     Plaintiffs incorporate by reference and reallege the foregoing factual allegations in

paragraphs 1 through 56 as if fully set forth herein.

       58.     The Commission’s investigation of the Post-Gazette’s editorial practices directly

implicates Plaintiffs’ First Amendment rights because it requires a newspaper to explain and

justify its news judgments to a government agency.

       59.     A newspaper need not await the imposition of sanctions by a government agency

before it may challenge the inquiry as a violation of the First Amendment. Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 158-60 (2014).

       60.     The Commission has confirmed it intends to continue its investigation of the Post-

Gazette for its editorial decisions after having received a comprehensive position statement,

supported by exhibits, demonstrating that the Post-Gazette’s assignment of reporters was done

solely to protect the newspaper’s editorial integrity under well-established canons of journalistic

ethics. The position statement also informed the Commission of case law holding that First

Amendment prohibits the government from intruding on a newspaper’s editorial decisions, even

when the asserted interest involves anti-discrimination law.

       61.     The First Amendment prohibits government investigations into a newspaper’s

editorial policies and decisions. Bursey v. United States, 466 F.2d 1059, 1084-87 (9th Cir. 1972)

(“Questions about the identity of persons who were responsible for the editorial content and

distribution of a newspaper … cut deeply into press freedom.”). Nevertheless, the Commission

has stated it intends to pursue an investigation of the Post-Gazette’s editorial policies. That

investigation is authorized by ordinance to include the issuance of subpoenas, discovery, public

hearings, and compelled testimony. The Commission’s investigation which will require the

                                                 16
         Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 17 of 20




Post-Gazette justify its editorial choices cannot be reconciled with constitutional protections for

freedom of the press.

       62.     The threat of sanctions for the exercise of editorial judgment violates the First

Amendment. The Post-Gazette has the sole authority to shape its editorial content, and may

establish and enforce rules and guidelines designed to prevent its reporters from engaging in in

activities which may compromise their standing as responsible journalists, or the integrity of the

newspaper. Government intrusion into the “crucial process” of exercising editorial control and

judgment is inconsistent with First Amendment guarantees of a free press. Tornillo, 418 U.S. at

258.

       63.     The Supreme Court has made clear that the choice of what goes into a newspaper

constitutes “‘the exercise of editorial control and judgment’ upon which the State cannot

intrude,” despite even claims of discrimination in the exercise of that judgment. Hurley, 515

U.S. at 575. It has held that any compulsion for a newspaper “to publish that which ‘reason’ tells

them should not be published is unconstitutional.” Tornillo, 418 U.S. at 256. The protection for

editorial control extends to staff assignments, because “the publisher’s choice of writers affects

the expressive content of its newspaper,” and “the First Amendment protects that choice.”

McDermott, 593 F.3d at 962.

       64.     The First Amendment also protects a newspaper’s decision to adopt and follow

codes of professional ethics, such as the Post-Gazette’s Social Media Policy. Newspaper Guild

of Greater Phila., 636 F.2d 550. This is because “a news publication must be free to establish

without interference, reasonable rules designed to prevent its employees from engaging in

activities which may directly compromise their standing as responsible journalists and that of the

publication for which they work as a medium of integrity.” Id. at 561 (internal footnotes



                                                17
          Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 18 of 20




omitted). See Nelson v. McClatchy Newspapers, Inc., 131 Wash.2d 523, 540 (Wash. 1997) (en

banc) (“Editorial integrity and credibility are core objectives of editorial control and thus merit

protection under the free press clauses.”).

       65.     The Commission investigation violates the First Amendment because it amounts

to a state inquiry into the editorial processes and decision-making of the Post-Gazette, which is

patently unconstitutional. Elrod v. Burns, 427 U.S. 347, 373 (1976) (“loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury”).

                                              COUNT II

    (Violation of Plaintiffs’ Rights Under Article I, § 7 of the Pennsylvania Constitution)

       66.     Plaintiffs incorporate by reference and reallege the foregoing factual allegations in

paragraphs 1 through 65 as if fully set forth herein.

       67.     PCHR’s investigation of the Post-Gazette’s editorial practices directly implicates

Plaintiffs’ rights under Article I, § 7 of the Pennsylvania Constitution because it requires a

newspaper to explain and justify its news judgments to a government agency.

       68.     The Commission’s investigation with its potential for sanctions violates the

Pennsylvania Constitution for all of the reasons set forth above that it violates the First

Amendment to the U.S. Constitution.

       69.     State constitutional provisions protect the Post-Gazette’s editorial decisions

perhaps to an even greater degree than the federal Constitution. See Sutton v. Chanceford Twp.,

186 F. Supp. 3d 342, 350 (M.D. Pa. 2016) (“Article I, § 7 of the Pennsylvania Constitution

affords greater protection to expressive conduct than the United States Constitution’s First

Amendment.”); Pa. Bur. of Prof’l & Occupational Affairs v. State Bd. of Physical Therapy, 556

Pa. 268, 275 (Pa. 1999) (“Article I, § 7 of the Pennsylvania Constitution provides protection for

freedom of expression that is broader than the federal constitutional guarantee.”).

                                                 18
         Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 19 of 20




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

favor and provide the following relief:

       (a)     A declaration that the Commission’s investigation violates the Plaintiffs’ rights to

               freedom of the press under the First Amendment to the United States Constitution

               and Article I, § 7 of the Pennsylvania Constitution;

       (b)     Preliminary and permanent injunctions enjoining the Commission from further

               action that threatens to abridge the Plaintiffs’ rights to freedom of the press under

               the First Amendment to the United States Constitution and Article I, § 7 of the

               Pennsylvania Constitution;

       (c)     Preliminary and permanent injunctions enjoining the Commission and ordering it

               to dismiss its Complaint and terminate its investigation;

       (d)     An award to Plaintiffs of their reasonable costs and attorney’s fees in this action

               pursuant to 42 U.S.C. § 1988; and

       (e)     Such other and further relief in favor of Plaintiffs as may be just and proper.




                                                19
        Case 2:20-cv-01222-NR Document 1 Filed 08/18/20 Page 20 of 20




                                    Respectfully Submitted,

                                    PG PUBLISHING COMPANY and
                                    BLOCK COMMUNICATIONS, INC.

                                    By their attorneys,

                                    /s/ Patrick K. Cavanaugh      _
                                    Patrick K. Cavanaugh
                                    PA ID 72960
                                    Zachary N. Gordon
                                    PA ID 318808
                                    DEL SOLE CAVANAUGH STROYD LLC
                                    Three PPG Place, Suite 600
                                    Pittsburgh, PA 15222
                                    412-261-2395 (phone)
                                    pcavanaugh@dscslaw.com




                                    Robert Corn-Revere (pro hac vice forthcoming)
                                    Ronald London (pro hac vice forthcoming)
                                    Courtney T. DeThomas (pro hac vice forthcoming)
                                    DAVIS WRIGHT TREMAINE LLP
                                    1301 K Street NW, Suite 500 East
                                    Washington D.C. 20005
                                    202-973-4200
                                    bobcornrevere@dwt.com
                                    ronnielondon@dwt.com
                                    courtneydethomas@dwt.com


Dated: August 18, 2020




                                     20
